HARALSON, J.
The charge on which we are requested to review this case, asserts the proposition, that proof of good character, “may be sufficient to generate a reasonable doubt of guilt, although no such doubt would have existed but for such good character.” It is clearly subject to the vice, that it gives undue prominence to the proof'of character.—Goldsmith v. The State, ante p. 8; Grant v. The State, 97 Ala. 35.
We would not impair the value of the proof of good character, in the trial of a defendant charged with crime. Let it be made, always for its full value, to be considered in connection with all the other evidence in the cause, but never independent of it, to generate a doubt of defendant's guilt.
Nor would we deny, that there are cases, where proof of good character may and ought to generate a doubt, when, without such proof, the jury would be satisfied of the defendant's guilt beyond a reasonable doubt.
The charge in hand, similar to the one in Johnson v. The State, 94 Ala. 39, is subject to the further condemnation, that it was calculated to convey to the jury the impression that they might consider the-proof of good character by itself, independent of the other evidence, and that when so considered it might generate a doubt.—Springfield v. The State, 96 Ala. 81; Pate v. The State, 94 Ala. 18; Barnett v. The State, 83 Ala. 45; Williams v. The State, 52 Ala. 413.
There was no error in refusing so give said charge.
Affirmed,